Citation Nr: 1214257	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-31 005	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for liver disease, including as secondary to service-connected Type II Diabetes Mellitus.

3.  Entitlement to service connection for an eyesight disorder, also including as secondary to the service-connected Type II Diabetes Mellitus.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for tinnitus, hearing loss, liver disease, posttraumatic stress disorder (PTSD), and eyesight problems.

The Veteran filed a timely notice of disagreement (NOD), in response, to initiate an appeal to the Board concerning all of these claims.  However, the RO since has granted service connection for hearing loss in a July 2009 decision, assigning an initial 0 percent, i.e., noncompensable, rating for this disability retroactively effective from August 17, 2007, the date of receipt of this claim.  The Veteran did not appeal this rating of effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Also in July 2009, the RO issued a statement of the case (SOC) concerning the remaining claims for service connection for tinnitus, liver disease, eyesight problems, and PTSD.  The Veteran then, in response, filed a timely substantive appeal (VA Form 9) in August 2009 to complete the steps necessary to perfect his appeal of the claims for tinnitus, liver disease, and eyesight problems.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, etc. (2011).  But he also indicated on that VA Form 9 that he was not pursuing his appeal for PTSD, instead, was withdrawing this claim, so it is no longer at issue.  38 C.F.R. § 20.204.


In February 2012, as support for the claims that remain for tinnitus, liver disease, and eyesight problems, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  And at his request, the Board held the record open an additional 30 days after the hearing to allow the Veteran time to obtain and submit additional medical evidence to support his claims for liver disease and eye disability.  He submitted this additional medical evidence in March 2012 through his representative, so within the time specified, and the representative affirmed the Veteran was waiving the right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304.  This evidence only concerned his claim for liver disease, however, not also his claim for eye disability.  A handwritten note on the waiver form the representative submitted along with this evidence indicates the Veteran had faxed it to her office a week after the hearing with a note that additional records would be following.  However, their office had not received anything else from him as of the date of her submission and waiver for the other evidence it earlier had received.

The Board is deciding the claim for service connection for tinnitus, but instead remanding the claims for liver disease and an eyesight disorder because they require further development before being adjudicated.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In granting service connection for bilateral (right and left ear) hearing loss, the RO conceded the Veteran had sustained injury from noise exposure in service, i.e., acoustic trauma, so there is no disputing this point.

2.  There is conflicting evidence as to whether he has experienced constant or recurrent tinnitus since that noise exposure in service.


3.  Because of the inherently subjective nature of tinnitus, however, he is competent even as a layman to proclaim having experienced it since that noise exposure in service, versus instead just more recently, and his lay testimony concerning this also is credible, therefore ultimately probative. 

4.  It thus is just as likely as not his tinnitus, like his bilateral hearing loss, is the result of that noise exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his tinnitus, like his hearing loss, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error). 

II.  Analysis

The Veteran contends that he incurred both hearing loss and tinnitus due to noise exposure during his military service.  Service connection already has been established for hearing loss based on noise exposure in service.


Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).
Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (i.e., permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic,"" is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran asserts that he sustained acoustic trauma in service, primarily as a mechanic in a motor pool, including while stationed in Pleiku, Vietnam.  In his August 2007 claim, he attributed his hearing loss to machine gun fire, small arms fire, heavy equipment engine noises, helicopter engine noises, mortars, grenades and rockets.  During his more recent February 2012 hearing before the Board, he testified that during his service in Vietnam he was exposed to noise on the flight line when he was on a flight crew, and was also exposed to artillery and mortar fire.  He reiterated that he was a mechanic during service, and that, although he also was a mechanic for 3 years after service, it did not involve the same level of noise exposure that he had had in service.  Moreover, he since had been a service manager for some 30 years and did not have any significant noise exposure whatsoever in that job.

In other testimony during his hearing, he vehemently denied any notion that he had told the VA compensation examiner in May 2008 that he had not first experienced tinnitus in service or until much more recently.  He said that VA examiner never even asked him about this and, furthermore, that he would not have been able to have made such a statement anyway because, for a very long time after service, he did not even know what tinnitus was.  But in hindsight, he was certain he had experienced continuous or recurrent tinnitus since service, just like his hearing loss.

Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

So resolution of this appeal instead turns not so much on whether the Veteran has tinnitus, because even he is competent to say he does, rather, whether his tinnitus, like his now service-connected hearing loss, is attributable to noise exposure during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran's service personnel records (SPRs) reflect that his primary military occupational specialty (MOS) was wheeled vehicle mechanic, and that he served in Vietnam from March 1967 to March 1968.  He therefore had the type of duties and responsibilities in service alleged, including in Vietnam, and as mentioned his resultant repeated exposure to loud noise in these capacities already has been conceded since consistent with the circumstances, conditions, and hardships of this service.  38 U.S.C.A. § 1154(a) and (b).

His service treatment records (STRs) are completely unremarkable for indications of tinnitus, either in the way of a subjective complaint or objective clinical finding such as a diagnosis.  Also, on an October 1968 report of medical history questionnaire that he completed during a medical evaluation given in anticipation of his soon discharge from service, he denied a history of ear trouble and hearing loss.  But this, alone, is not determinative or dispositive of whether he had tinnitus while in service or whether he has continued to during the many years since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) and Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (indicating the Board cannot make categorical rejections of lay evidence merely because it is unaccompanied by contemporaneous medical evidence like actual treatment records, and cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  His military service ended a short time later, in November 1968.

Post-service private medical records dated from 2005 to 2011 are also unremarkable for complaints or treatment of tinnitus.

In his original August 2007 claim for service connection for hearing loss and tinnitus, the Veteran reported that he had experienced hearing loss and tinnitus since November 1968, so since service.  He did not report receiving any treatment for these conditions in the interim, but the sheer essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment.  He requested a VA compensation examination in furtherance of establishing his claims.

During a subsequent March 2008 diabetes VA compensation and pension examination, the examiner diagnosed tinnitus but did not opine as to the etiology of this condition, and specifically in terms of whether it was related or attributable to the Veteran's military service or dated back to his service.

He also, as mentioned, had a VA audiological compensation and pension examination in May 2008, during which he reported a history of fullness or a plugged sensation in his ears.  He did not indicate that he had ringing or other head noises (he left this part of the examination form blank and did not check yes).  He reported hearing difficulty, however.  The examiner indicated the Veteran had no tinnitus, per the Veteran's report, a point as mentioned the Veteran now steadfastly disputes.  The examiner indicated the Veteran had exposure to high intensity sound in the military, as a wheeled vehicle mechanic.  Post-service noise exposure was listed as mechanic and service manager.  It was noted that he sometimes wore hearing protection, both during and after service.  The examiner diagnosed bilateral sensorineural hearing loss and indicated the results of the hearing examination were consistent with hearing loss resulting from exposure to high intensity sounds.  The examiner therefore concluded the Veteran's hearing loss was related to military noise exposure.  The examiner noted the Veteran did not report tinnitus, however, and that tinnitus was not secondary to his hearing loss and exposure to high intensity sound.


That VA compensation examiner conceded the Veteran sustained acoustic trauma during service when linking his hearing loss to that injury.  But concerning the Veteran's tinnitus, that examiner determined the Veteran did not have tinnitus, supposedly because he did not report it to the examiner.  The Veteran since has testified under oath during his February 2012 hearing before the Board that he did not even know what the word tinnitus meant at the time of that VA examination, and that he did not remember being explicitly asked whether he had tinnitus or had experienced it since service.

It is worth repeating that the Veteran is competent to report what occurred in service, and even since, because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  And he has testified under oath that he has experienced what he now knows is ringing in his ears (i.e., tinnitus) ever since the noise exposure in service.  On the other hand, he did not indicate on his patient information form during his May 2008 VA examination that he had ringing or other head noises, or otherwise report tinnitus to the VA examiner, and thus the examiner did not diagnose tinnitus.  But the Veteran has provided explanation for not having given this indication during that examination, and at the conclusion of his March 2008 VA diabetes examination, just some 2 months earlier, the examiner diagnosed tinnitus, although the examination report does not reflect any complaints from the Veteran in this regard or contain an opinion relating the tinnitus back to his military service.  Still, there is competent evidence for and against this claim regarding the onset of his tinnitus in terms of whether it was during or after his military service.  Given the acknowledgment of a hearing loss disability related to his noise exposure in service, it therefore is just as likely as not that his tinnitus also is a consequence of that military noise exposure.  38 C.F.R. § 3.102.  See also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not required, nor is "definite" or "obvious" etiology).  So service connection for tinnitus is granted. 



ORDER

The claim for service connection for tinnitus is granted.


REMAND

The remaining claims for service connection for liver disease and an eyesight disorder require further development before being decided on appeal.  And although the Board sincerely regrets this further delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is given every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his liver disease and eyesight disorder are the result of his military service, albeit secondarily related since proximately due to, the result of, or at the very least aggravated by his Type II Diabetes Mellitus, which in turn was determined service connected as presumptively due to his presumed exposure to Agent Orange in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA will not concede that a non-service-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the non-service-connected condition is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected condition.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During his February 2012 hearing before the Board, the Veteran testified that his treating physician, Dr. L., had told him that his diabetes was causing his liver disease to worsen.  And to this end, to substantiate this assertion, the record was held open an additional 30 days after the hearing to allow the Veteran time to obtain and submit a medical statement from this physician affirming this opinion.  A November 2011 triage note from Dr. L., which the Veteran submitted to his representative a week after the hearing, who, in turn, submitted it to the RO in March 2012, which, in turn, forwarded it on to the Board, indicates that blood work from July 2011 revealed that his liver enzymes remain elevated with an ALT of 61 and an AST of 55.  His fasting glucose was 6.3 and his HgA1C 7.5.  Dr. L then goes on to point out that the Veteran has a history of autoimmune hepatitis for which he was treated for many years, but that his most recent liver biopsy in July of 2009 had demonstrated steatohepatitis with stage I/IV fibrosis and no features at that time of residual autoimmune liver disease.  Dr. L noted the Veteran's risk factors for steatohepatitis include obesity and diabetes, and that his diabetes, at least as of July 2011, was not very well controlled.  Dr. L then goes on to indicated he had reviewed with the Veteran what he had told him a year earlier, specifically, 
that 15-20% of steatohepatitis patients will progress ultimately to endstage liver disease.  According to Dr. L, the fact that the Veteran was starting to demonstrate evidence of fibrosis two years ago would suggest he may very well be in that group.  Dr. L therefore believed it essential that the Veteran work harder to get his weight down and also that he get his diabetes under better control.  He would be seeing T.F., MSN, NP, in one month, and Dr. L and the Veteran had talked about diet and exercise that day.  He planned to see the Veteran again the following summer, so in the summer of 2012 (this upcoming summer).  If his liver enzymes remain significantly elevated at that time, a repeat liver biopsy will be indicated, in part to determine whether there are any recurrent features of autoimmune disease that need to be addressed.


At the very least, this supporting statement from Dr. L suggest the Veteran's service-connected Type II Diabetes Mellitus, since not under control, is aggravating his liver disease or certainly has the potential to - just as the Veteran has alleged.  What remains indeterminate is the baseline level of liver disease the Veteran had before this seeming worsening of the liver disease by this service-connected disability.  A VA compensation examination and medical opinion therefore are needed to assist in making this important determination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.310(b).

Also, as it appears the Veteran has continued to be evaluated and treated for his liver disease, these additional records should be obtained and considered.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  In this regard, the Veteran has reported receiving treatment for liver disease since January 1992, and Dr. L. has confirmed the Veteran has been treated for liver disease for many years and will continue to in the foreseeable future.  The earliest medical records on file pertaining to liver disease, however, are dated in 2005, and none post date Dr L's November 2011 triage note.  So it appears there are outstanding evaluation or treatment records relevant to this claim for liver disease.

With respect to the claim for service connection for an eyesight disorder, records on file reflect that the Veteran has been diagnosed with refractive error and has previously had cataracts.  Refractive errors are not considered diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, thus, generally not service connectable as a matter of law.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this proposition could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

When testifying during his recent February 2012 hearing before the Board, the Veteran indicated he does not know the exact diagnosis(ies) of his current eye disability, so does not know whether he has retinopathy as a secondary complication of his Type II Diabetes Mellitus.  Several treatment notes in the file, however, have indicated he did not have diabetic retinopathy, and the March 2008 VA examiner indicated there were no known visual problems due to the diabetes mellitus.  

Still, there are outstanding relevant private medical records regarding this claim.  In his initial August 2007 claim, the Veteran reported that he had been treated for this claimed eyesight condition by Dr. K.  In a November 2007 letter to the Veteran, the RO asked him to submit private medical records from this doctor or an authorization and consent to release information (VA Form 21-4142) to enable VA to obtain these confidential records.  He did not respond or submit these records.  But during his more recent February 2012 hearing before the Board, he testified that he had been seen by Dr. H. and IQ Medical for eye-related problems, and that these doctors had etiologically linked these problems to his service-connected diabetes.  He was given the 30 extra days after the hearing to submit medical opinions from these doctors confirming this is indeed their belief, but as mentioned the additional medical evidence he submitted only instead concerned his claim for liver disease.  And the Court has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  When submitting the additional evidence concerning the liver disease in March 2012, the Veteran's representative indicated the Veteran had intended to also submit other evidence, presumably referring to that concerning his eye disability, but that he had not by the time of her submission of the evidence concerning his liver disease.  The Board therefore finds that he should be given additional opportunity to submit these pertinent medical records.  However, he is advised that the duty to assist is not a "one-way street," and that, if he desires help with this claim, he must cooperate with VA's efforts to assist him).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  After obtaining any necessary authorization, request all pertinent VA and/or private medical records regarding treatment for liver disease or an eyesight disorder that have not already been obtained and associated with the claims file.  In particular, attempt to obtain private medical records regarding treatment for an eye disorder from Dr. K., Dr. H., and IQ Medical, and any private medical records concerning treatment for liver disease prior to 2005 and since November 2011.

If these records are not in the possession of a Federal department or agency, then the efforts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.

If, after sufficient efforts to obtain all identified records depending on whether they fall within the purview of 38 C.F.R. § 3.159(c)(1) versus (c)(2), it is determined they do not exist or that further efforts to obtain them would be futile, then make an express declaration of this and appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion regarding the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected Type II Diabetes Mellitus, especially if still not under sufficient control, has caused or aggravated his liver disease.

To assist in making this important determination, the examiner must review the claims file, including a complete copy of this remand and the November 2011 triage note from Dr. R.L., for the pertinent history of the diabetes and liver disease.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate these claims in light of the additional evidence.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


